DETAILED ACTION

  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
3.	The abstract of the disclosure is objected to because it should be generally limited to a single paragraph. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
4.	Claims 5-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims 5-19 have not been further treated on the merits.

5.	Claims 2 and 3 are objected to because of the following informalities:
	Claim 2, line 3, the recitation “preferably…” makes the claim scope unclear as it is unclear whether such is merely exemplary or a positive limitation.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/097522 A1 (hereinafter Burns).
As for claim 1, Burns discloses in Figs. 1-12 a household cleaning container (p. 1, lines 12-14) with a cleaning liquid, comprising: a cavity or vessel 28 for the cleaning liquid, a basin 24, arranged such that a sponge body is able to collect said liquid by absorption when the container is in the cleaning position, a partition defined by wall 32 (Fig. 1) or cover insert 40 (Fig. 3) separating the vessel 28 for the cleaning liquid from the basin 24, at least one opening 34, 48 arranged in the partition to allow the cleaning liquid to pass into the basin 24, characterized in that the at least one opening 34, 48 is situated in the vicinity of the bottom of the container and away from an upper wall of the .

9.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,275,970 (hereinafter Morrison et al.).
As for claim 1, the patent to Morrison et al. discloses in Figs. 1, 3 and 5, for example, a household cleaning container (col. 1, lines 7-9) with a cleaning liquid, 
As well as claim 3 is understood, characterized in that it comprises a collection chamber  defined by one of the cross-panels orthogonal to partition 48 as shown in Fig. 5 for used liquid. Again, this would really involve an intended use and the only condition imposed by the claim is that the vessel is that it is capable of containing a cleaning agent in liquid form which in Morrison et al. it is.
As for claim 4, for purposes of claim 4, chamber 42 (a part/portion thereof; Figs. 3 and 5) could be the vessel and chamber 40 could be the basin, characterized in that the collection chamber for used liquid and the vessel 42 for the cleaning liquid are separated by “a single panel” (not clearly positively recited; one of the cross-panels orthogonal to partition 48 as shown in Fig. 5 for used liquid).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burns.
	As for claim 2 reciting that the height of the at least one opening corresponds substantially to the height of the level of the cleaning liquid in the basin, preferably being between 1 and 15mm, and particularly between 3 and 5mm, such recitation involves size or dimension or changes in size or dimension, which is generally recognized as being within the level of ordinary skill. Similar to claim 1, the container does not comprise the cleaning liquid and must be provided by the user at the time of use, if desired. The cleaning liquid is not an integral part of the container.  

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al.
	As for claim 2 reciting that the height of the at least one opening corresponds substantially to the height of the level of the cleaning liquid in the basin, preferably being between 1 and 15mm, and particularly between 3 and 5mm, such recitation involves size or dimension or changes in size or dimension, which is generally recognized as being within the level of ordinary skill. Similar to claim 1, the container does not comprise the cleaning liquid and must be provided by the user at the time of use, if desired. The cleaning liquid is not an integral part of the container.  




Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Frantz and Zurawin et al. are pertinent to containers with various partition arrangements.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






						/RANDALL E CHIN/                                                                  Primary Examiner, Art Unit 3723